Citation Nr: 0825831	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-32 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
obsessive compulsive and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Beyt, Intern



INTRODUCTION

The veteran had active service from July 1965 to August 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.    

In February 2007, the veteran testified at a decision review 
officer (DRO) hearing.  A copy of the transcript is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed August 1969 rating decision denied 
entitlement to service connection for obsessive compulsive 
and generalized anxiety disorder.

3.  The evidence received since the August 1969 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim.

4.  A preponderance of the evidence is against a finding that 
the veteran's obsessive compulsive and generalized anxiety 
disorder is related to his active service.


CONCLUSIONS OF LAW

1.  The August 1969 decision that denied entitlement to 
service connection for obsessive compulsive and generalized 
anxiety disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2007).  

2.  The evidence received since the August 1969 decision, 
which denied service connection for obsessive compulsive and 
generalized anxiety disorder, is new and material and the 
claim is reopened.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for service connection for obsessive 
compulsive and generalized anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran is claiming entitlement to service connection for 
obsessive compulsive and general anxiety disorder.  It is 
noted that the RO first denied a claim of entitlement to 
service connection for a nervous condition in an August 1969 
rating decision.  The denial was based upon the RO's finding 
that the veteran's nervous condition existed prior to service 
and was not aggravated by service.  The RO found he had a 
"constitutional . . . abnormality . . . schizoid 
personality."  It was also concluded that the veteran did 
not incur stress or trauma during service that would have 
caused any aggravation of his condition.  The veteran did not 
appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

Based on the procedural history set forth above, the issue 
for consideration as to the obsessive compulsive and 
generalized anxiety disorder issue is whether new and 
material evidence has been received to reopen the claim.  In 
reaching this conclusion, the Board acknowledges Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), in which the Court 
found that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury, when it is an independent claim based on 
distinct factual bases.  Essentially, claims based upon 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims.  

In the present case, however, the "nervous condition" claim 
is not deemed to be a distinct diagnosed disease or injury 
that is separable from the currently claimed obsessive 
compulsive and general anxiety disorder.  Rather, the current 
claim is essentially raised on the same factual bases as the 
previous claim.  Accordingly, the issue must be analyzed as a 
claim to reopen, requiring the receipt of new and material 
evidence.  

For claims filed on or after August 29, 2001, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

As previously noted, the veteran's psychiatric claim was 
originally considered by the RO in August 1969.  At that 
time, the evidence of record included service treatment 
records from July 1965 to August 1965.  Such records revealed 
psychiatric symptoms beginning shortly after enlistment, with 
a hospitalization in early August 1965. At that time, the 
veteran was examined by Army mental health professionals.  He 
was placed in the psychiatric ward and received treatment for 
his nervous condition for three weeks.  In August 1965, a 
mental health examination found the veteran to have an acute 
anxiety reaction with a schizoid personality with a fear of 
people.  The records further reveal that the veteran had a 
physically abusive father and a poor home life, with a past 
history of emotional problems.    

Again, based on the above evidence, the claim of entitlement 
to service connection for a nervous condition was denied upon 
a finding that it was a constitutional abnormality that had 
not been aggravated by active service. 

Evidence added to the record since the time of the last final 
rating decision in August 1969 includes treatment records 
dated in November 2003 and June 2004 which contain opinions 
that the veteran's preexisting psychiatric disorder was 
aggravated by his period of active service.  This evidence 
was not previously before agency decisionmakers and is not 
cumulative or redundant of evidence associated with the 
claims file at the time of the last final August 1969 rating 
decision.  

Furthermore, because this evidence addresses the question of 
aggravation, which had not been demonstrated in 1969, it 
relates to ran unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the veteran's claim of entitlement to service 
connection for  obsessive compulsive and generalized anxiety 
disorder is reopened.  

Because the RO has already considered the merits of the 
underlying service connection claim, the Board may proceed 
with appellate review at this time without prejudicing the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  



II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence or aggravation, the 
Board must first determine whether a disability existed prior 
to the veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. See 38 U.S.C.A. § 
1111.

Here, with respect to the obsessive compulsive and 
generalized anxiety disorder claim, an October 1964 pre-
induction examination showed normal psychiatric findings, 
triggering the presumption of soundness.  

Again, to rebut the presumption of soundness, it must be 
shown both that a condition preexisted service and also that 
such condition was not aggravated by service.   See 38 
U.S.C.A. § 1111; VAOGCPREC 3-2003 (July 16, 2003).  In this 
vein, a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2007).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

August 1965 in-service treatment records document the 
veteran's psychological problems before he entered service.  
Because of his childhood filled with his father's abuse and 
an absent mother, the veteran developed "a fear of 
authoritarian figures."  He also ran away from home on 
several occasions.  He was sent to an "Industrial School" 
after some criminal incidents.  The evidence of record speaks 
to emotional and mental problems prior to his military 
service.  

Accordingly, the presumption of soundness is found to have 
been rebutted here.  Thus, the appropriate question for 
consideration is whether a disability was aggravated by, 
rather than incurred in, active service.

The Board has reviewed the VA treatment records of December 
1999 which elaborate that the veteran was fearful of Sergeant 
Duffy, one of his drill instructors at training camp.  The 
post-service treatment records show evaluation for various 
psychological disorders, as well as continued treatment for 
obsessive compulsive disorder, depression, and generalized 
anxiety disorder with no indication as to onset.  The 
evidence of record shows during boot camp, the veteran was 
frightened from his drill instructor's threats to "break his 
arm."  January 2003 VA treatment records reveal the veteran 
felt he was "picked on" by the sergeant. 

The Board has carefully considered the letters of November 
2003 and June 2004, from the veteran's mental health 
professionals which support his contention that his six weeks 
in the Army "triggered" his psychological problems.  The 
Board considers these letters to be of little probative 
value.  Significantly, the mental health professionals did 
not appear to consider the veteran's service records which 
extensively detail the veteran's psychological and emotional 
issues prior to being drafted into the Army.  Moreover, those 
opinions do not explain how a permanent worsening of 
disability in 1965 is shown in the absence of documented 
post-service treatment for several decades following 
discharge.  Considering that the veteran's psychiatric 
problems preexisted service, there is no dispute that the 
veteran likely had psychiatric symptoms from separation in 
1965 until the present.  However, without objective evidence 
detailing the specifics of his disability picture over time, 
there is no evidentiary basis for the opinions finding 
aggravation.  Essentially, such opinions appear to be no more 
than bare conclusions, unsupported by the evidence of record.  

Again, the opinions expressed in letters dated in November 
2003 and June 2004 letters are not found to be probative 
here.  Moreover, other competent evidence of record refutes 
such opinions.  Specifically, the VA examiner in March 2005 
found nothing to support the contention that the veteran's 
depression and anxiety disorder were caused by his short 
experience at training camp.  He added that "(s)ome of the 
circumstances at that time may have helped precipitate an 
acute panic attack in an already predisposed young man" 
(emphasis added).  It is worth noting that unlike the other 
mental health professionals who attributed the veteran's 
mental illness to service, the VA examiner reviewed the 
veteran's claim file in March 2005.

The Board finds the March 2005 VA examination to be more 
probative than the statements from the veteran's mental 
health professionals in November 2003 and June 2004.  The VA 
examiner was fully informed in having reviewed the veteran's 
claims file.  While the Board may not ignore a medical 
opinion, it is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  It 
is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it supplies an adequate 
statement of its reasons and bases, it may assign greater 
probative weight to one medical opinion that to another.  See 
Owen v. Brown, 7 Vet. App. 429, 433.  

In summation, the Board finds the veteran entered service 
with a mental illness, as amply documented in the record.  
Moreover, the competent evidence is not at least in equipoise 
as to the question of whether his brief tour of active 
service aggravated his preexisting condition.  Accordingly, 
the Board finds that a preponderance of the evidence is 
against the claim for service connection for obsessive 
compulsive and generalized anxiety disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. At 55.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).   
In letters dated in January 2005 and September 2007, the RO 
informed the veteran of its duty to assist him in 
substantiating his obsessive compulsive and generalized 
anxiety disorder claim under the VCAA, and the effect of this 
duty upon his claim.  In connection with the current appeal, 
VA has obtained the veteran's service records as well as VA 
and private treatment records.  The veteran was also provided 
a VA examination in connection with his claim.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence and did so by submitting his 
private treatment records of July 2007.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. The Board also finds that the letters meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim for service connection for a psychiatric disorder.  In 
any event, as the instant decision reopens the claim, any 
notice deficiency under Kent could not have prejudiced the 
veteran here.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the underlying claim of entitlement to 
service connection for obsessive compulsive and generalized 
anxiety disorder is being denied, such other issues are moot.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for obsessive compulsive 
and generalized anxiety disorder is reopened, and to this 
extent the appeal is granted.

Entitlement to service connection for obsessive compulsive 
and generalized anxiety disorder is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


